Citation Nr: 1502006	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post-operative anterior cruciate ligament reconstruction with reconstruction of the lateral patellar retinacular of the right knee with degenerative arthritis and a residual scar. 

2.  Entitlement to a disability rating in excess of 20 percent for instability of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to November 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  While this appeal was pending, the RO issued a rating decision in January 2014 granting separate ratings of 20 percent for instability of the right knee and 10 percent for limitation of extension of the right knee, effective September 22, 2008.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks a disability rating in excess of 20 percent for status post-operative anterior cruciate ligament reconstruction with reconstruction of the lateral patellar retinacular of the right knee with degenerative arthritis and a residual scar, a disability rating in excess of 20 percent for instability of the right knee, and a disability rating in excess of 10 percent for limitation of extension of the right knee.

The Veteran's most recent VA examination of record assessing the degree of severity of her right knee disabilities was in December 2013.  In a September 2014 Appellant's Brief, the Veteran's representative alleged that the Veteran's knee disabilities had since worsened.  As such, it appears that the report of the December 2013 VA examination does not represent the current severity of the Veteran's right knee disabilities.  Therefore, the case must be remanded for the originating agency to provide the Veteran with a new examination regarding all of her right knee disabilities.  In addition, appropriate development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of her status post-operative anterior cruciate ligament reconstruction with reconstruction of the lateral patellar retinacular of the right knee with degenerative arthritis and a residual scar, her right knee instability, and the limitation of extension of her right knee.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




